      Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 1 of 12 PageID #:3920




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OAKLEY, INC.,
                                                         Case No. 20-cv-03547
                              Plaintiff,
                                                         Judge John Robert Blakey
          v.

ADVENTURER, et al.,

                              Defendants.


                     SEALED TEMPORARY RESTRAINING ORDER

          THIS CAUSE being before the Court on Plaintiff Oakley, Inc.’s (“Oakley” or

“Plaintiff”) Ex Parte Motion for Entry of a Temporary Restraining Order, Including a

Temporary Injunction, a Temporary Asset Restraint, and Expedited Discovery, and

Motion for Electronic Service of Process Pursuant to Fed. R. Civ. P. 4(f)(3) (the

“Motions”) against the fully interactive, e-commerce stores 1 operating under the

seller aliases identified in Schedule A to the Amended Complaint (collectively, the

“Seller Aliases”), and this Court having heard the evidence before it hereby GRANTS

Plaintiff’s Motions in their entirety.

          This Court further finds that it has personal jurisdiction over the Defendants

since the Defendants directly target their business activities toward consumers in the

United States, including Illinois. “In the context of cases like this one, that means a

plaintiff must show that each defendant is actually operating an interactive website



1
    The e-commerce store urls are listed on Schedule A hereto under the Online Marketplaces.
                                                     1
   Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 2 of 12 PageID #:3921




that is accessible in Illinois and that each defendant has aimed such site at Illinois

by standing ready, willing and able to ship its [infringing] goods to customers in

Illinois in particular (or otherwise has some sufficient voluntary contacts with the

state).”   Am. Bridal & Prom Indus. Ass'n v. P'ships & Unincorporated Ass'ns

Identified on Schedule A, 2016 U.S. Dist. LEXIS 85197, at *26-27 (N.D. Ill. June 29,

2016). Specifically, Defendants have targeted sales to Illinois residents by setting up

and operating e-commerce stores that target United States consumers using one or

more Seller Aliases, offer shipping to the United States, including Illinois, accept

payment in U.S. dollars and, on information and belief, have sold products that

infringe directly and/or indirectly Oakley’s United States design patents (the “Oakley

Designs”) to residents of Illinois. The Oakley Designs are shown in the below chart.

See Declaration of Jason Groppe at ¶ 7, Docket No. [18]. In addition, Plaintiff’s

screenshot evidence confirms that each Defendant’s e-commerce store does stand

ready, willing and able to ship its infringing goods to customers in Illinois. Id. at ¶

9, Docket No. [18]. Moreover, several of the Defendants’ e-commerce stores have in

fact shipped infringing goods to Illinois. Id.

 Patent Number                    Claim                         Issue Date
    D719,209                                                 December 9, 2014




                                           2
  Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 3 of 12 PageID #:3922




    D725,695                                                  March 31, 2015




    D725,696                                                  March 31, 2015




      This Court also finds that issuing this Order without notice pursuant to Rule

65(b)(1) of the Federal Rules of Civil Procedure is appropriate because Oakley has

presented specific facts in the Declaration of Jason Groppe [18], paragraphs 17-22,

and the Declaration of Justin R. Gaudio [17], paragraphs 3-5, in support of the Motion

for Temporary Restraining Order and accompanying evidence clearly showing that

immediate and irreparable injury, loss, or damage will result to the movant before

the adverse party can be heard in opposition. Specifically, in the absence of an ex

parte Order, Defendants could and likely would move any assets from accounts in

financial institutions under this Court’s jurisdiction to off-shore accounts. As other

courts have recognized, proceedings against those who deliberately traffic in




                                          3
     Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 4 of 12 PageID #:3923




infringing merchandise are often useless if notice is given to the adverse party.

Accordingly, this Court orders that:

1.      Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under or in active

        concert with them be temporarily enjoined and restrained from:

        a. offering for sale, selling, and importing any products not authorized by

           Oakley and that include any reproduction, copy or colorable imitation of the

           designs claimed in the Oakley Designs;

        b. aiding, abetting, contributing to, or otherwise assisting anyone in

           infringing upon the Oakley Designs; and

        c. effecting assignments or transfers, forming new entities or associations or

           utilizing any other device for the purpose of circumventing or otherwise

           avoiding the prohibitions set forth in Subparagraphs (a) and (b).

2.      Upon Oakley’s request, any third party with actual notice of this Order who is

        providing services for any of the Defendants or in connection with any of

        Defendants’ Online Marketplaces, including, without limitation, any online

        marketplace platforms such as eBay, Inc. (“eBay”), AliExpress, Alibaba Group

        Holding Ltd. (“Alibaba”), Amazon.com, Inc. (“Amazon”), ContextLogic Inc.

        d/b/a Wish.com (“Wish.com”), and Dhgate (collectively, the “Third Party

        Providers”) shall, within five (5) business days after receipt of such notice,

        provide to Oakley expedited discovery, including copies of all documents and

        records in such person’s or entity’s possession or control relating to:



                                             4
     Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 5 of 12 PageID #:3924




        a. the identities and locations of Defendants, their agents, servants,

           employees, confederates, attorneys, and any persons acting in concert or

           participation with them, including all known contact information and all

           associated e-mail addresses;

        b. the nature of Defendants’ operations and all associated sales, methods of

           payment for services and financial information, including, without

           limitation,   identifying   information   associated   with    the   Online

           Marketplaces and Defendants’ financial accounts, as well as providing a full

           accounting of Defendants’ sales and listing history related to their

           respective Online Marketplaces; and

        c. any financial accounts owned or controlled by Defendants, including their

           agents, servants, employees, confederates, attorneys, and any persons

           acting in concert or participation with them, including such accounts

           residing with or under the control of any banks, savings and loan

           associations, payment processors or other financial institutions, including,

           without limitation, PayPal, Inc. (“PayPal”), Alipay, Alibaba, Ant Financial

           Services Group (“Ant Financial”), Amazon Pay, Wish.com, or other

           merchant account providers, payment providers, third party processors,

           and credit card associations (e.g., MasterCard and VISA).

3.      Upon Oakley’s request, those with notice of the injunction, including the Third

        Party Providers as defined in Paragraph 2, shall within five (5) business days

        after receipt of such notice, disable and cease displaying any advertisements



                                           5
     Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 6 of 12 PageID #:3925




        used by or associated with Defendants in connection with the sale of infringing

        goods using the Oakley Designs.

4.      Defendants shall be temporarily restrained and enjoined from transferring or

        disposing of any money or other of Defendants’ assets until further ordered by

        this Court.

5.      Any Third Party Providers, including PayPal, Alipay, Alibaba, Ant Financial,

        Wish.com, and Amazon Pay, shall, within five (5) business days of receipt of

        this Order:

        a. locate all accounts and funds connected to Defendants or the Seller Aliases

           and Online Marketplaces, including, but not limited to, any financial

           accounts connected to the information listed in Schedule A hereto, the e-

           mail addresses identified in Exhibit 4 to the Declaration of Jason Groppe,

           and any e-mail addresses provided for Defendants by third parties; and

        b. restrain and enjoin any such accounts or funds from transferring or

           disposing of any money or other of Defendants’ assets until further ordered

           by this Court.

6.      Oakley is authorized to issue expedited written discovery, pursuant to the

        Federal Rules of Civil Procedure 33, 34 and 36, related to:

        a. the identities and locations of Defendants, their agents, servants,

           employees, confederates, attorneys, and any persons acting in concert or

           participation with them, including all known contact information, including

           any and all associated e-mail addresses; and



                                           6
     Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 7 of 12 PageID #:3926




        b. the nature of Defendants’ operations and all associated sales, methods of

           payment for services and financial information, including, without

           limitation,   identifying   information     associated   with    the   Online

           Marketplaces and Defendants’ financial accounts, as well as providing a full

           accounting of Defendants’ sales and listing history related to their

           respective Online Marketplaces.

        Oakley is authorized to issue any such expedited discovery requests via e-mail.

        Defendants shall respond to any such discovery requests within three (3)

        business days of being served via e-mail.

7.      Oakley may provide notice of these proceedings to Defendants, including notice

        of the preliminary injunction hearing, service of process pursuant to Fed. R.

        Civ. P. 4(f)(3), and any future motions by electronically publishing a link to the

        Amended Complaint, this Order and other relevant documents on a website

        and by sending an e-mail to the e-mail addresses identified in Exhibit 4 to the

        Declaration of Jason Groppe and any e-mail addresses provided for Defendants

        by third parties that includes a link to said website. The Clerk of the Court is

        directed to issue a single original summons in the name of “ADVENTURER

        and all other Defendants identified in the Amended Complaint” that shall

        apply to all Defendants. The combination of providing notice via electronic

        publication and e-mail, along with any notice that Defendants receive from

        payment processors, shall constitute notice reasonably calculated under all




                                            7
     Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 8 of 12 PageID #:3927




        circumstances to apprise Defendants of the pendency of the action and afford

        them the opportunity to present their objections.

8.      Exhibit 1 [2], Exhibit 2 [3], Exhibit 3 [4] and Exhibit 4 [5] to the Complaint,

        the Amended Complaint [13] and Exhibit 1 [14], Exhibit 2 [13-1], Exhibit 3 [13-

        2], Exhibit 4 [13-3], Exhibit 5 [13-4], Exhibit 6 [13-5] and Exhibit 7 [13-6]

        thereto, Schedule A to the Complaint [6] and the Amended Complaint [13-7],

        Plaintiff’s Motion for Entry of a Temporary Restraining Order [15], Plaintiff’s

        Memorandum in Support of its Motion for Entry of a Temporary Restraining

        Order [16], the Declaration of Jason Groppe [18] and Exhibit 1 [18-1], Exhibit

        2 [18-2], Exhibit 3 [18-3], and Exhibit 4 [19] thereto, the Declaration of Justin

        R. Gaudio [17] and Exhibit 1 [17-1] and Exhibit 2 [17-2] thereto, Plaintiff’s

        Motion for Electronic Service of Process Pursuant to Fed. R. Civ. P. 4(f)(3) [20],

        Plaintiff’s Memorandum in Support of its Motion for Electronic Service of

        Process Pursuant to Fed. R. Civ. P. 4(f)(3) [21], the Declaration of Justin R.

        Gaudio [22] and Exhibit 1 [22-1] and Exhibit 2 [22-2] thereto, Plaintiff’s

        Notification of Affiliates [24], Plaintiff’s Notice of Claims Involving Patents

        [25], and this Order shall remain sealed until further ordered by this Court.

9.      Oakley shall deposit with the Court ten thousand dollars ($10,000.00), either

        cash or surety bond, as security, which amount was determined adequate for

        the payment of such damages as any person may be entitled to recover as a

        result of a wrongful restraint hereunder, such bond to be deposited with the

        Court once in-person civil case hearings resume.



                                             8
  Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 9 of 12 PageID #:3928




10.   Any Defendants that are subject to this Order may appear and move to dissolve

      or modify the Order as permitted by and in compliance with the Federal Rules

      of Civil Procedure and Northern District of Illinois Local Rules.

11.   This Temporary Restraining Order without notice is entered 11:00 A.M. on this

      19th day of June 2020 and shall remain in effect for fourteen (14) days.




                                       _______________________________________
                                       John Robert Blakey
                                       United States District Judge




                                          9
 Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 10 of 12 PageID #:3929




                  Oakley, Inc. v. Adventurer, et al. - Case No. 20-cv-3547


                                    Schedule A
No.   Seller Aliases                             No.   Seller Aliases
  1   Adventurer                                   2   Colourful Candies Store
  3   douniu Store                                 4   FIRECLUB Tactical Accessories Store
  5   muzz official store                          6   Shop5563225 Store
  7   Trademake Store                              8   1980 Store
  9   1993 ZJ Store                               10   666 Outdoor Store
 11   AESport Store                               12   Best100 Store
 13   BFE2019 Store                               14   chiangifts ali
 15   cycling stars                               16   eHoll Dropshipping Store
 17   esoone store                                18   f343 Store
 19   FORAUTO Online Store                        20   Forever Love Evergrade
 21   Frist shine Store                           22   himiss store
 23   JXSALLPLQ Outdoor Store                     24   LEEPEE Automobile Store
 25   LEEPEE Car Acsrs Store                      26   Luckylucky Store
 27   NandIKa Official Store                      28   SGCIKER cycling Store
 29   shop1491741 store                           30   Shop5093103 Store
 31   Shop5161029 Store                           32   Shop5734337 Store
 33   Shop5743070 Store                           34   Shop5794537 Store
 35   Sport Angel                                 36   SWOKENCE Official Store
 37   TESIA 2000 Store                            38   Utrust Store
 39   Vitality Outdoor Store                      40   worthwhile cycling
 41   YOSOLO Official Store                       42   zohan outdoors store
 43   BOW                                         44   eiwqh
 45   shangfangdemao                              46   gardenshow
 47   hiking_mall                                 48   hm-photo-us
 49   kui3-12                                     50   mekingstudio-cn01
 51   mgzqb01_8                                   52   mkstudio
 53   sopedar-sport                               54   wannausa
 55   westyourbox                                 56   abange
 57   BikeTime                                    58   changxinen
 59   FortuneJ                                    60   haifengyang
 61   integrated power                            62   Lan lan 1990
 63   Mr.Chen Worldwide                           64   sherwin8689
 65   shishangnanzhuang                           66   Star Lele Group
 67   xuxulili                                    68   Yao Ting trade



                                            10
Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 11 of 12 PageID #:3930




No.   Online Marketplaces                     No. Online Marketplaces
  1   aliexpress.com/store/1090525              2 aliexpress.com/store/1526546
  3   aliexpress.com/store/4789001              4 aliexpress.com/store/1048446
  5   aliexpress.com/store/3374032              6 aliexpress.com/store/5563225
  7   aliexpress.com/store/5035111              8 aliexpress.com/store/831963
  9   aliexpress.com/store/2402124             10 aliexpress.com/store/5519033
 11   aliexpress.com/store/900180006           12 aliexpress.com/store/5042142
 13   aliexpress.com/store/5069179             14 aliexpress.com/store/916544
 15   aliexpress.com/store/3185038             16 aliexpress.com/store/1929262
 17   aliexpress.com/store/5430273             18 aliexpress.com/store/5424307
 19   aliexpress.com/store/2657214             20 aliexpress.com/store/1916128
 21   aliexpress.com/store/1911233             22 aliexpress.com/store/5185012
 23   aliexpress.com/store/5203037             24 aliexpress.com/store/5078258
 25   aliexpress.com/store/5065339             26 aliexpress.com/store/4413231
 27   aliexpress.com/store/5115023             28 aliexpress.com/store/5056113
 29   aliexpress.com/store/1491741             30 aliexpress.com/store/5093103
 31   aliexpress.com/store/5161029             32 aliexpress.com/store/5734337
 33   aliexpress.com/store/5743070             34 aliexpress.com/store/5794537
 35   aliexpress.com/store/1149273             36 aliexpress.com/store/336717
 37   aliexpress.com/store/2502066             38 aliexpress.com/store/4230029
 39   aliexpress.com/store/5009044             40 aliexpress.com/store/3659078
 41   aliexpress.com/store/3256120             42 aliexpress.com/store/5063405
 43   amazon.com/sp?seller=A45VO6GXW           44 wish.com/merchant/5ae6b18522fad7
      3IE4                                        22688b54a0
 45   wish.com/merchant/5a701ffc856edf         46 ebay.com/usr/gardenshow
      355826879a
 47   ebay.com/usr/hiking_mall                 48   ebay.com/usr/hm-photo-us
 49   ebay.com/usr/kui3-12                     50   ebay.com/usr/mekingstudio-cn01
 51   ebay.com/usr/mgzqb01_8                   52   ebay.com/usr/mkstudio
 53   ebay.com/usr/sopedar-sport               54   ebay.com/usr/wannausa
 55   ebay.com/usr/westyourbox                 56   wish.com/merchant/5ae6b73ab9605f
                                                    6379825015
 57 wish.com/merchant/5a65cf0eccd9fc7          58   wish.com/merchant/5a0e6306dd032
    051db75e1                                       94a859be1b6
 59 wish.com/merchant/59bd25f94b913            60   wish.com/merchant/5ad301d097223
    a64577b3981                                     3339369c15e
 61 wish.com/merchant/54b33a00d630e            62   wish.com/merchant/5b3f163786152a
    d64f2967953                                     74113e4811
 63 wish.com/merchant/5d5b95f2283abc           64   wish.com/merchant/56cac7741e15ff0
    44c24a5dc9                                      d60e1b1e7
 65 wish.com/merchant/5848bf1ffef4096          66   wish.com/merchant/5b2af6599e189a
    a9d4d5957                                       1389c37283

                                         11
 Case: 1:20-cv-03547 Document #: 28 Filed: 06/19/20 Page 12 of 12 PageID #:3931




No. Online Marketplaces                    No. Online Marketplaces
 67 wish.com/merchant/5d41500f83889         68 wish.com/merchant/58f20b0d4a11d5
    70e1ef3fc16                                6a43729371




                                      12
